Walker, J.
This is somewhat a novel case. We are not asked to reverse, but to reform the judgment. We do not think it needs any reformation.
John Burlacher, the appellant, was an intervenor in the case, as well as Fanny Watson, the appellee. He averred in his pleading that he was in possession of the property claimed by the appellee.
The jury found the property belonged to her; and under a prayer for general relief the judgment against him, to surrender the property or pay for it, was right and proper, and it is therefore affirmed.
Aeeirmed.